Citation Nr: 0920293	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for undiagnosed illness 
from Gulf War syndrome with symptoms of skin condition, 
fatigue, headaches, gastrointestinal disease, and muscle 
spasm.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard D. Little, Agent


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2006, a statement of the case was issued in 
July 2007, and a substantive appeal was received in August 
2007.  


FINDINGS OF FACT

1.  The Veteran is not shown to have PTSD.  

2.  The evidence of record does not establish objective 
indications of skin condition, fatigue, headaches, 
gastrointestinal disease, and muscle spasm.  

3.  The Veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  An undiagnosed illness manifested by skin condition, 
fatigue, headaches, gastrointestinal disease, and muscle 
spasm was not incurred in service.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2008).  

3.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2005.  In August 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this notice was 
not provided to the Veteran before the initial adjudication 
of the claim, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against the claim, any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot.  

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to PTSD or undiagnosed illness from Gulf War syndrome, 
so it is not necessary to obtain a VA medical opinion with 
regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In other words, absent such evidence, the Board 
finds that it is unnecessary to require the Veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
incurrence of PTSD or undiagnosed illness from Gulf War 
syndrome in service.  Moreover, given the complete absence of 
any competent evidence of the claimed post-service 
disabilities for over 16 years after service, any current 
opinions provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2008) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service private medical records.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

       PTSD

Criteria & Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

Initially, the Board finds that there is no evidence that the 
Veteran participated in combat during active service.  With 
regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran has 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The Veteran's service personnel records reflect that he 
served during the Gulf War Era as a machine gunner and 
received several medals; however, the record does not reflect 
any indication of the Veteran's receipt of any combat 
decorations.  

A service Report of Medical Examination dated in May 1992 for 
separation purposes reflects that the Veteran's psychiatric 
condition was clinically evaluated as normal.  A Report of 
Medical History dated in May 1992 for separation purposes 
reflects that the Veteran checked the 'no' boxes for nervous 
trouble of any sort, depression or excessive worry, and 
frequent trouble sleeping.  There are no service treatment 
records related to PTSD.  

Private medical records from Dr. G.C. dated in February 2003 
reflect that the Veteran reported nightmares and flashbacks 
that consisted of him fighting in a war or images from war.  
Dr. G.C. stated that the Veteran appeared to display some 
PTSD symptoms from his experiences from war.  

As pointed out by Dr. G.C., the Veteran has some symptoms of 
PTSD.  However, after consideration of all relevant evidence 
and factors, Dr. G.C. did not include a diagnosis of PTSD.  
The Veteran has otherwise not identified or submitted any 
medical evidence which reflects current PTSD.  As such, in 
the absence of proof of a present disability, there can be no 
valid claim of service connection.  See Brammer, supra.  As 
there is no evidence of a current disability, it is 
unnecessary for the Board to reach the question of etiology 
of the claimed PTSD.  

The Board has also considered the Veteran's statements 
concerning whether he does in fact have PTSD.  However, it 
finds that the Veteran is not competent to state that he has 
a current diagnosis of PTSD, as this is beyond the competence 
of a layperson.  See Jandreau (explaining in footnote 4 that 
a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board 
finds that the question of whether the Veteran has a 
diagnosis of PTSD is far too complex a medical question to 
lend itself to the opinion of a layperson.  Therefore, this 
is not a case in which the Veteran's lay beliefs alone can 
serve to establish a diagnosis of PTSD.   See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

       Undiagnosed Illness

Criteria & Analysis

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a Veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; 
the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a).  

The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will 
not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  

"Objective indications of chronic disability" include 
both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a).  

A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  
38 C.F.R. § 3.317(a).  

A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
(1) Fatigue (2) Signs or symptoms involving skin (3) 
Headache (4) Muscle pain (5) Joint pain (6) Neurologic 
signs and symptoms (7) Neuropsychological signs or 
symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep disturbances (10) 
Gastrointestinal signs or symptoms (11) Cardiovascular 
signs or symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or if 
there is affirmative evidence that the illness is the 
result of the Veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf Veteran" means a Veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf 
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A service Report of Medical Examination dated in May 1992 for 
separation purposes reflects that the Veteran's clinical 
evaluation was normal.  A Report of Medical History dated in 
May 1992 for separation purposes reflects that the Veteran 
checked the 'no' boxes for frequent or severe headache, skin 
diseases, and stomach, liver, or intestinal trouble.  There 
are no service treatment records related to skin condition, 
fatigue, headaches, gastrointestinal disease, or muscle 
spasm.  

Based on the record, there is no current diagnosis related to 
skin condition, fatigue, headaches, gastrointestinal disease, 
or muscle spasm.  As such, in the absence of proof of a 
present disability, there can be no valid claim of service 
connection.  See Brammer, supra.  As there is no evidence of 
a current disability, it is unnecessary for the Board to 
reach the question of etiology of the claimed undiagnosed 
illness from Gulf War syndrome with symptoms of skin 
condition, fatigue, headaches, gastrointestinal disease, and 
muscle spasm.  

The Board has also considered the Veteran's statements 
concerning whether he suffers from an undiagnosed illness 
manifested by a skin condition, fatigue, headaches, 
gastrointestinal disease, and muscle spasm.  However, it 
finds that the Veteran is not competent to state that he 
suffers from such an illness and that it is related to 
service, as this is beyond the competence of a layperson.  
See Jandreau (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
question of whether the Veteran has such an undiagnosed 
illness is far too complex a medical question to lend itself 
to the opinion of a layperson.  Therefore, this is not a case 
in which the Veteran's lay beliefs alone can serve to 
establish a diagnosis of PTSD.   See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Regarding 38 C.F.R. § 3.317, the Veteran asserts that he has 
a chronic disability manifested by skin condition, fatigue, 
headaches, gastrointestinal disease, and muscle spasm due to 
an undiagnosed illness.  The Veteran's service records show 
that he is a Persian Gulf Veteran pursuant to 38 C.F.R. 
§ 3.317(d).  

The medical evidence of record, as discussed above, does not 
demonstrate current objective indications of skin condition, 
fatigue, headaches, gastrointestinal disease, and muscle 
spasm.  Absent objective evidence of current symptoms of skin 
condition, fatigue, headaches, gastrointestinal disease, and 
muscle spasm, the Veteran's claim for service connection 
pursuant to 38 C.F.R. § 3.317 is denied.

Accordingly, service connection for undiagnosed illness from 
Gulf War syndrome with symptoms of skin condition, fatigue, 
headaches, gastrointestinal disease, and muscle spasm is not 
warranted, and the claim is denied.  

       TDIU

Criteria & Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The Veteran is not service-connected for any disabilities.  
As the Veteran does not have any service-connected 
disabilities, he is not eligible for service connection for a 
total rating based upon individual unemployability due to 
service-connected disability.  38 C.F.R. § 4.16(a). 




ORDER

Entitlement to service connection for PTSD is denied.   

Entitlement to service connection for undiagnosed illness 
manifested by a skin condition, fatigue, headaches, 
gastrointestinal disease, and muscle spasm is denied.

Entitlement to TDIU is denied.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


